Exhibit 10.2

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN
NOTICE AND AGREEMENT OF STOCK OPTION AWARD

 

Veeco Instruments Inc. (the “Company”) is pleased to confirm the award to the
individual named below (the “Grantee”) of an option to purchase shares of Common
Stock (the “Option”), subject to the terms and conditions of this Notice and
Agreement of Stock Option Award (the “Notice”), the Veeco Instruments Inc. 2010
Stock Incentive Plan, as amended from time to time (the “Plan”) and the terms
and conditions set forth in the Veeco Instruments Inc. Terms and Conditions of
Stock Option Award (2012) (the “Terms and Conditions”) attached hereto, as
follows.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Notice.

 

Grantee:

 

Award Date:

 

Exercise Price per Share:

 

Total Number of Shares Subject
to the Option (the “Shares”):

 

Expiration
Date:                                                                                                                                                     
The tenth (10th) anniversary of the Award Date

 

Exercise Period following Normal
Termination (as defined in Section
3.2 of the Terms and
Conditions):                                                         Ninety (90)
Days

 

Vesting Schedule:  Subject to the Grantee’s Continuous Service and other
limitations set forth in this Notice, the Plan and the Terms and Conditions, the
Option may be exercised, in whole or in part, in accordance with the following
schedule:  One-third (1/3) of the Shares subject to the Option shall vest on
each of the first three (3) anniversaries of the Award Date.

 

Additional Provisions:

 

This Option shall be subject to the terms and conditions set forth in the Veeco
Instruments Inc. Terms and Conditions of Stock Option Award (2012) (the “Terms
and Conditions”).  As a condition to receiving this Option Award, Grantee agrees
to be bound by the terms of the Company’s current Employee Confidentiality and
Inventions Agreement (the “Employee NDA”), a copy of which is attached hereto as
Exhibit A.  If Grantee has not already done so, Grantee agrees to execute a copy
of the Employee NDA to further evidence Grantee’s agreement to those terms.

 

Grantee must sign this Notice and return it to the Company’s Compensation
Department on or before                   , 2012 or the Option will be
forfeited.  You can deliver your signed Grant Agreement by mail, addressed to
Compensation Department, Terminal Drive, Plainview, New York 11803, by fax at
1-516-714-1212 or email at Compensation@Veeco.com.

 

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

Name: Robert W. Bradshaw

 

Title: Sr. Vice President, Human Resources

 

 

 

 

 

 

 

Grantee

Date

 

1

--------------------------------------------------------------------------------


 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

TERMS AND CONDITIONS OF STOCK OPTION AWARD
(2012)

 

These TERMS AND CONDITIONS OF STOCK OPTION AWARD (2012) (these “Terms and
Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of an option (the “Option”) to purchase shares of
the Company’s common stock, par value $0.01 per share (“Common Stock”), pursuant
to the Veeco Instruments Inc. 2010 Stock Incentive Plan (as it may be amended
from time to time, the “Plan”), which specifically references these Terms and
Conditions.

 

ARTICLE 1
STOCK OPTION AWARD

 

1.1          Award of Option.  The Company hereby awards the Grantee (the
“Grantee”) named in the Notice and Agreement of Stock Option Award (the
“Notice”), an option (the “Option”) to purchase the Total Number of Shares of
Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, the Plan, and these Terms and
Conditions.  Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in these Terms and Conditions.

 

1.2          Type of Option.  The Option is not intended to qualify as an
Incentive Stock Option as defined in Section 422 of the Code.  Accordingly, the
Option is a Non-Qualified Stock Option.

 

ARTICLE 2
EXERCISE OF OPTION

 

2.1          Right to Exercise.  The Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and these Terms and Conditions.  The Option
shall be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction.  The Grantee shall be subject to reasonable limitations on the
number of requested exercises during any monthly or weekly period as determined
by the Administrator.  In no event shall the Company issue fractional Shares.

 

2.2          Method of Exercise.  The Option shall be exercisable by delivery of
an exercise notice or by such other procedure as specified from time to time by
the Administrator which shall state the election to exercise the Option, the
whole number of Shares in respect of which the Option is being exercised, and
such other provisions as may be required by the Administrator.  The exercise
notice shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price and
all applicable income and employment taxes required to be withheld.  The Option
shall be deemed to be exercised upon receipt by the Company of such notice
accompanied by the Exercise Price and all applicable withholding taxes, which,
to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 2.5(e) below to the extent such procedure is available to the Grantee
at the time of exercise and such an exercise would not violate any Applicable
Law.

 

2.3          Taxes.  No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding

 

2

--------------------------------------------------------------------------------


 

obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s employer may offset or withhold (from any amount owed
by the Company or the Grantee’s employer to the Grantee) or collect from the
Grantee or other person an amount sufficient to satisfy such tax withholding
obligations.  Furthermore, in the event of any determination that the Company
has failed to withhold a sum sufficient to pay all withholding taxes due in
connection with the Option, the Grantee agrees to pay the Company the amount of
such deficiency in cash within five (5) days after receiving a written demand
from the Company to do so, whether or not the Grantee is an employee of the
Company at that time.

 

2.4          Section 16(b).  Notwithstanding any provision of these Terms and
Conditions to the contrary, other than termination of the Grantee’s Continuous
Service for Cause, if a sale within the applicable time periods set forth in
Sections 3.2, 3.3 or 3.4 herein of Shares acquired upon the exercise of the
Option would subject the Grantee to suit under Section 16(b) of the Exchange
Act, the Option shall remain exercisable until the earliest to occur of (i) the
tenth (10th) day following the date on which a sale of such Shares by the
Grantee would no longer be subject to such suit, (ii) the one hundred and
ninetieth (190th) day after the Grantee’s termination of Continuous Service, or
(iii) the date on which the Option expires.

 

2.5          Method of Payment.  Payment of the Exercise Price shall be made by
any of the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law and, provided further, that the portion of the Exercise Price
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:

 

(a)           cash;

 

(b)           check;

 

(c)           at the sole discretion of the Administrator, surrender of Shares
held for the requisite period, if any, necessary to avoid a charge to the
Company’s earnings for financial reporting purposes, or delivery of a properly
executed form of attestation of ownership of Shares as the Administrator may
require which have a Fair Market Value on the date of surrender or attestation
equal to the aggregate Exercise Price of the Shares as to which the Option is
being exercised;

 

(d)           at the sole discretion of the Administrator, payment through a
“net exercise” such that, without the payment of any funds, the Grantee may
exercise the Option and receive the net number of Shares equal to (i) the number
of Shares as to which the Option is being exercised, multiplied by (ii) a
fraction, the numerator of which is the Fair Market Value per Share (on such
date as is determined by the Administrator) less the Exercise Price per Share,
and the denominator of which is such Fair Market Value per Share (the number of
net Shares to be received shall be rounded down to the nearest whole number of
Shares); or

 

(e)           payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3
LIMITATIONS ON EXERCISE

 

3.1          Restrictions on Exercise.  The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.  If the exercise of the Option within the
applicable time periods set forth in Sections 3.2, 3.3 and 3.4 of these Terms
and Conditions is prevented by the provisions of this Section 3.1, the Option
shall remain exercisable until one (1) month after the date the Grantee is
notified by the Company that the Option is exercisable, but in any event no
later than the Expiration Date set forth in the Notice.

 

3.2          Normal Termination.  In the event the Grantee’s Continuous Service
terminates in a Normal Termination, the Grantee may, but only during the
Exercise Period following Normal Termination set forth in the Notice, exercise
the portion of the Option that was vested at the date of such termination (the
“Termination Date”).  The Exercise Period following Normal Termination shall
commence on the Termination Date.  Notwithstanding the foregoing, if the Grantee
undergoes a Normal Termination and resumes Continuous Service as an Employee
during the Exercise Period following Normal Termination, the Grantee shall not
be considered to have undergone a termination of Continuous Service and the
Option shall continue to be outstanding according to its terms.  In no event
shall the Option be exercised later than the Expiration Date set forth in the
Notice.  “Normal Termination” means the termination of the Grantee’s Continuous
Service (i) by the Company or a Related Entity without Cause, or (ii) due to
Disability.  Except as provided in Sections 3.3 and 3.4 below, to the extent
that the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the Exercise Period following
Normal Termination, the Option shall terminate.

 

3.3          Other Termination.  In the event of termination of the Grantee’s
Continuous Service other than in a Normal Termination or due to the Grantee’s
death, the Grantee’s right to exercise the Option shall, except as otherwise
determined by the Administrator, terminate concurrently with the termination of
the Grantee’s Continuous Service (also the “Termination Date”).

 

3.4          Death of Grantee.  In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Exercise Period following Normal Termination or
during the twelve (12) month period following the Grantee’s termination of
Continuous Service as a result of his or her Disability, the person who acquired
the right to exercise the Option pursuant to Section 4.1 may exercise the
portion of the Option that was vested at the date of termination within
twelve (12) months commencing on the date of death (but in no event later than
the Expiration Date).  To the extent that the Option was unvested on the date of
death, or if the vested portion of the Option is not exercised within the time
specified herein, the Option shall terminate.

 

3.5          Term of Option.  The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein.  After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.

 

3.6          Certain Changes in Capitalization.  If the shares of the Company’s
Common Stock as a whole are increased, decreased, changed into or exchanged for
a different number or kind of shares or securities of the Company, whether
through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, combination of shares, exchange
of shares, change in corporate structure or the like, the Administrator, subject
to the provisions of the Plan and these Terms and Conditions, shall have the
discretion and power to make an appropriate and proportionate adjustment in the
number and kind of Shares subject to the Award, the Exercise Price of the Award,
as

 

4

--------------------------------------------------------------------------------


 

well as any other terms that the Administrator determines require adjustment to
the end that after such event the Grantee’s proportionate interest shall be
maintained as before the occurrence of such event.  Any such adjustment made by
the Administrator shall be final and binding upon the Grantee, the Company and
all other interested persons.

 

ARTICLE 4
OTHER PROVISIONS

 

4.1          Transferability of Option.  The Option may not be transferred in
any manner other than by will or by the laws of descent and distribution and may
be exercised during the lifetime of the Grantee only by the Grantee. 
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  Following the death
of the Grantee, the Option, to the extent provided in Section 3.4, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

 

4.2          Tax Consequences.  The Grantee may incur tax liability as a result
of the Grantee’s purchase or disposition of the Shares.  THE GRANTEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES. 
It is the intent of the Company that the Option be exempt from Section 409A of
the Code (“Section 409A”).  Nevertheless, the Company makes no representation
that the Option will be exempt from or comply with Section 409A and makes no
undertaking to prevent Section 409A from applying to the Option or to mitigate
its effects on the Option.  The Grantee is encouraged to consult a tax adviser
regarding the potential impact of Section 409A.

 

4.3          No Right to Continued Employment.  Nothing in the Notice, these
Terms and Conditions or the Plan shall confer upon the Grantee any right to
continue in the service of the Company or any Related Entity or shall interfere
with or restrict in any way the rights of the Company or any Related Entity,
which are hereby expressly reserved, to discharge the Grantee at any time for
any reason whatsoever, with or without cause, except as may otherwise be
provided by any written agreement entered into by and between the Company and
the Grantee.

 

4.4          No Right to Future Awards.  Nothing in the Notice, these Terms and
Conditions or the Plan shall confer upon the Grantee any right with respect to
future Awards under the Plan, or any right with respect to any other award under
any plan of the Company or any Related Entity.

 

4.5          Entire Agreement: Governing Law.  The Notice, these Terms and
Conditions and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
Nothing in the Notice, the Plan and these Terms and Conditions (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.  The Notice, the Plan and these Terms and
Conditions are to be construed in accordance with and governed by the internal
laws of the State of Delaware without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Delaware to the rights and duties of the parties. 
Should any provision of the Notice, the Plan or these Terms and Conditions be
determined to be illegal

 

5

--------------------------------------------------------------------------------


 

or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

4.6          Construction.  The captions used in the Notice and these Terms and
Conditions are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

4.7          Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or these
Terms and Conditions shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

4.8          Venue and Waiver of Jury Trial.  The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 4.1 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or
these Terms and Conditions shall be brought in the United States District Court
for the Eastern District of New York (or should such court lack jurisdiction to
hear such action, suit or proceeding, in a New York state court in the County of
Nassau) and that the parties shall submit to the jurisdiction of such court. 
The parties irrevocably waive, to the fullest extent permitted by law, any
objection the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. 
If any one or more provisions of this Section 4.8 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

4.9          Notices.  Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Grantee to his address shown in the Company records,
and to the Company at its principal executive office.

 

4.10        Severability.  The invalidity or unenforceability of any paragraph
or provision of these Terms and Conditions shall not affect the validity or
enforceability of any other paragraph or provision, and all other provisions
shall remain in full force and effect.  If any provision of these Terms and
Conditions is held to be excessively broad, then such provision shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.

 

4.11        Certain Provisions Applicable to Grantees Employed at International
Locations.  The Company will assess its requirements regarding tax, social
insurance and any other payroll tax (“Tax-Related Items”) withholding and
reporting in connection with the Award.  These requirements may change from time
to time as laws or interpretations change.  Regardless of the actions of the
Company in this regard, Grantee hereby acknowledges and agrees that the ultimate
liability for any and all Tax-Related Items is and remains his or her
responsibility and liability and that the Company makes no representations nor
undertakings regarding treatment of any Tax-Related Items in connection with any
aspect of the Award and does not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Grantee’s liability regarding
Tax-Related Items.  In the event that the Company must withhold any Tax-Related
Items in connection with the Award, Grantee agrees to make arrangements
satisfactory to the Company to satisfy all withholding requirements.  Grantee
authorizes the Company to withhold all applicable Tax-Related Items legally due
from the Grantee from his or her wages or other cash compensation paid him or
her by the Company and/or reduce the number of

 

6

--------------------------------------------------------------------------------


 

Shares delivered to Grantee at the time of Option exercise, as contemplated by
Section 2.3 above, to satisfy such Tax-Related Items.

 

4.12        Data Privacy.  Grantee consents to the collection, use and transfer
of personal data as described in this Section.  Grantee understands that the
Company and its Subsidiaries hold certain personal information about the
Grantee, including the Grantee’s name, home address and telephone number, date
of birth, social security number or identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all options or any other entitlement to shares of stock (restricted or
otherwise) awarded, cancelled, exercised, vested, unvested or outstanding in
Grantee’s favor, for the purpose of managing and administering the Plan
(“Data”).  Grantee further understands that the Company and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Grantee’s participation in the
Plan, and that the Company and/or any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan (“Data Recipients”).  Grantee
understands that these Data Recipients may be located in the Grantee’s country
of residence, the European Economic Area, or elsewhere throughout the world,
such as the United States.  Grantee authorizes the Data Recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Grantee’s participation in
the Plan, including any transfer of such Data, as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Grantee’s behalf, to a broker or other third party with whom Grantee may elect
to deposit any Shares acquired pursuant to the Option.  Grantee understands that
he or she may, at any time, review the Data, require any necessary amendments to
it or withdraw the consent herein in writing by contacting the Company. 
Withdrawal of consent may, however, affect Grantee’s ability to participate in
the Plan.

 

*   *   *   *   *

 

7

--------------------------------------------------------------------------------